Citation Nr: 0111212	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to April 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The Board observes that in the veteran's VA Form 21-4138 
dated December 1999, Statement in Support of Claim, he raises 
a claim for increased ratings for his service connected 
lipomas and back disorder.  It also appears that he raises a 
claim of entitlement to service connection for Gulf War 
Syndrome, to include episodes of numbness in his hands and 
lower left leg.  These matters are not properly before the 
Board at this time and as such, they are hereby referred to 
the RO for any appropriate action.


REMAND

This appeal arises out of the veteran's claim for entitlement 
to service connection for epididymitis.  In particular, the 
veteran contends that he incurred the disability after having 
an elective vasectomy during active service.  In reviewing 
the claims file, the record discloses that additional action 
is required prior to further Board review of the veteran's 
appeal.

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to VA benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the "Act"), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).
 
A preliminary review of the evidence discloses that in 
November 1998, the veteran underwent a VA examination in 
connection with his current claim on appeal.  Upon 
examination, the veteran informed the examiner that while in 
service, he had a vasectomy performed, which was followed by 
an immediate soreness and tenderness in the right testicle 
and inguinal region.  Upon physical examination, the examiner 
noted a thickening of the inferior portion of the 
epididymitis.  In the diagnosis portion, the examiner stated 
that there was a bilateral enlargement of the epididymitis, 
but that claimed tenderness by the veteran was not apparent 
upon examination. The examiner failed to indicate whether a 
bilateral enlargement of the epididymitis is in the nature of 
a current disability, and the examiner also failed to provide 
an opinion as to whether any current condition was related to 
service.  Thus, the Board finds that the veteran should be 
afforded an additional VA examination to determine whether 
any current disability may be present, claimed as 
epididymitis, and if so, whether it is related to the 
veteran's in-service vasectomy.

The Board also observes that contained within the claims file 
are the following private medical records:  an entry dated 
June 1998 from James Brown, M.D., indicating a diagnosis of 
symptomatic spermatocele; a urology referral from Dr. Brown 
to Dr. Chung; and, an entry dated June 1998, containing a 
diagnosis of recurrent epididymitis, fairly infrequent.  The 
Board is unclear as to whether the later treatment record is 
from Dr. Chung.  The Board observes that a hand-written note 
appears on that record, which reads as follows:  "New-Dr. 
Chung."  Further, the Board notes that the most recent 
private medical records contained within the claims file are 
from June 1998, neither of which address the current level of 
disability of the veteran. The Board is of the opinion that 
the RO should first attempt to associate the treatment 
records already contained within the claims file with the 
corresponding doctor and further, the RO should attempt to 
obtain any recent treatment records for epididymitis, i.e. 
those dated after June 1998.  Once any additional records are 
obtained, they should be associated with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
both VA and non-VA, who have treated him 
for epididymitis since discharge from 
service, and whose records are not yet 
associated with the claims file.  The RO 
should also request any additional 
treatment records from Dr. Brown and Dr. 
Chung dated prior to and since, June 
1998.  In addition, the RO should 
associate all treatment records already 
contained within the claims file with the 
corresponding treating physicians.  After 
obtaining any necessary authorizations, 
the RO should obtain and associate with 
the claims file all treatment records 
identified by the veteran.  All requests 
for records, including both positive and 
negative responses to those requests, 
should be clearly documented in the 
veteran's claims file.

3.  After the foregoing has been 
completed, the veteran should be afforded 
an examination to ascertain the nature, 
severity, and etiology of any 
epididymitis, which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, to include the service 
medical records, and any private medical 
records pertaining to the treatment for 
epididymitis, and offer an opinion as to 
the following: 1) whether the veteran 
currently has epididymitis, and if so, 2) 
whether it as least likely as not (fifty 
percent or greater) that any such 
disorder is causally and etiologically 
related to the veteran's in-service 
vasectomy.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




